Citation Nr: 0820682	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  07-28 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
lumbar stenosis, status post laminectomy. 

2.  Entitlement to a rating in excess of 20 percent for 
radiculopathy of the right leg, residual of herniated nucleus 
pulposus.

3.  Eligibility for Dependents' Educational Assistance.

4.  Entitlement to special monthly compensation based on aid 
and attendance/housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to 
February 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the Regional 
Office (RO) that denied a rating in excess of 40 percent for 
lumbar stenosis, status post laminectomy as well a rating in 
excess of 20 percent for radiculopathy of the right leg, 
residual of herniated nucleus pulposus.

The issues of eligibility for Dependents' Educational 
Assistance and entitlement to special monthly compensation 
based on aid and attendance/housebound are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's current lumbar stenosis, status post 
laminectomy is manifested by restriction of forward flexion 
of the spine to 30 degrees or less with no evidence of 
incapacitating episodes requiring bed rest prescribed by a 
physician and treatment by a physician.  

2.  The veteran's radiculopathy of the right leg, residual of 
herniated nucleus pulposus is manifested by subjective 
complaints of pain and weakness, with decreased motor 
strength and decreased sensation in the right leg, but no 
significant muscle atrophy.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
lumbar stenosis, status post laminectomy have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5238 (2007).

2.  The criteria for a rating of 30 percent for radiculopathy 
of the right leg, residual of herniated nucleus pulposus, 
have been more nearly approximated.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Code 8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  For 
an increased-rating claim, section 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  See 
Dingess, supra; see also Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  However, insufficiency in the timing or content 
of VCAA notice is harmless if the errors are not prejudicial 
to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 
(Fed. Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

In this case, in an April 2006 letter, the RO provided notice 
to the veteran regarding what information and evidence must 
be submitted by the veteran in regards to his claim for 
increase, what information and evidence will be obtained by 
VA, and the need for the veteran to submit any further 
evidence in his possession that pertains to the claim.  The 
Board notes that the April 2006 letter informed the veteran 
of the necessity of providing medical or lay evidence 
demonstrating the current level of impairment.  A March 2006 
letter also advised the appellant of the evidence needed to 
establish an effective date.  The Board further points out 
that the July 2007 statement of the case included the rating 
criteria for evaluating the veteran's service-connected 
lumbar stenosis, status post laminectomy and radiculopathy of 
the right leg.  The case was last readjudicated October 2007.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's contentions, VA outpatient treatment reports, and 
VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process by submitting medical 
evidence.  Moreover, he described his limitations to the VA 
examiner.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Therefore, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); See Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2006); see also 38 C.F.R. §§ 4.45, 4.59 (2006).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

Lumbar stenosis, status post laminectomy

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).  Ratings under the General Rating 
Formula for Diseases and Injuries of the Spine are made with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 40 percent disability rating for forward 
flexion of the thoracolumbar spine of 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent disability rating is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
disability rating is assigned for unfavorable ankylosis of 
entire spine.  38 C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
See also Plate V, 38 C.F.R. § 4.71a.

In rating intervertebral disc syndrome based on 
incapacitating episodes, with incapacitating episodes having 
a total duration of at least six weeks during the past 12 
months, a 60 percent evaluation is warranted, with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
a 40 percent evaluation is warranted.  

For purposes of assigning evaluations under Diagnostic Code 
5243, an "incapacitating episode" is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  

Pursuant to the revised rating criteria, intervertebral disc 
syndrome can also be evaluated by combining, under 38 C.F.R. 
§ 4.25, separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  When evaluating on the 
basis of chronic manifestations, orthopedic disabilities 
should be evaluated using the criteria for the most 
appropriate diagnostic code or codes, and neurologic 
disabilities should be evaluated separately using the 
criteria for the most appropriate neurological diagnostic 
code or codes.  38 C.F.R. § 4.71a, General Formula for 
Diseases and Injuries of the Spine, Note (1) (2007).  

The veteran contends that his current back condition warrants 
a rating in excess of 40 percent.  

VA outpatient treatment records from February 2006 to March 
2006 reveal the veteran was treated for his back condition on 
several occasions.  In February 2006 the veteran reported 
being able to walk for 3 blocks before needing to rest due to 
pain in his back.  He was using Tylenol and topical capsaicin 
cream for the pain which gave brief relief for about 30 
minutes.  An MRI taken of the lumbar spine on May 2005 
reflected severe spinal stenosis at the L5-S1 level with 
bilateral recess stenosis and moderate to severe spinal 
stenosis at L3-L4 due to facet and ligamentous flavum 
hypertrophy.  As the veteran was opposed to further surgery 
at the time, the only option was better pain relief.  The 
veteran's physician noted mild percussion tenderness over the 
lumbar spine and a marked restriction of forward flexion at 
the lumbar spine.  In a March 2006 report, the veteran's 
physician noted he had undergone 2 lumbar laminectomies with 
only partial relief.  A recent MRI of the lumbar spine 
revealed significant spinal canal stenosis at L3-4 and L5-S1.  
In his conclusion, the physician noted that the study was 
consistent with MRI findings of polyradiculopathies and 
lumbar spine stenosis and was likely to be superimposed on 
peripheral sensory-motor polyneuropathy with axonal and 
myelin loss.  

During an April 2006 VA examination the veteran reported 
being in pain all the time with marked limitation of 
movement.  He reported it was difficult to stand and walk 
around to relieve the pain, use a walker, a four pronged cane 
or wheelchair of any sort in light of his blindness and use 
of the white cane.  The veteran also noted that several times 
a week he would experience a sharp pain in the back at the 
site of his operation that sometimes radiated down the back 
of his right leg, and would last for several hours.  He 
relieves his pain with Tylenol.  On examination, the veteran 
was able to stand only by pushing off the arms of a chair.  
He was not able to bend forward more than 30 degrees without 
increasing the low back pain.  He was unable to bend 
backwards.  He could tilt no more than 10 degrees on either 
side and can twist only about 30 degrees on the right and 20 
degrees on the left.  The physician noted a muscle spasm in 
the paraspinal muscles and well healed, nontender scars on 
the veteran's back.  The physician observed that the veteran 
walked with a lumbering gait and wide base unsteadily.  The 
veteran could not use his cane for support as it was one used 
by the blind.  The physician concluded that the veteran's 
current back situation was much more disabling than would be 
otherwise if he were not blind and able to use a walker or 
wheelchair.  He further noted that the chances of getting 
relief from a third operation were small.

In a July 2007 VA outpatient report, the veteran was seen for 
a neurology consult for problems associated with his back.  
The veteran complained his pain level was at 9 out of 10.  He 
continued to refuse surgery on his back.  He reported that 
his pain was ongoing for the past 10-12 years and that his 
sleep has been affected.  The physician noted that the 
veteran had chronic back pain, status post 2 back surgeries 
in 1958 and 2004 and did not tolerate Gabapentin and 
Nortriptyline.  The veteran was assessed with lower back pain 
and spinal stenosis at L3-4, status post laminectomy in 2004.  
He was prescribed Tramadol for his pain.

In summary, the clinical findings of record reflect a 
significant restriction of forward flexion of the spine to no 
more than 30 degrees due to low back pain, an inability to 
bend backwards, tilting no more than 10 degrees on either 
side and twisting only about 30 degrees on the right and 20 
degrees on the left.  Thus, the veteran clearly meets the 
criteria for the 40 percent evaluation based on limitation of 
motion.  However, such findings fail to reflect that he 
suffers from unfavorable ankylosis (frozen joint) to warrant 
a higher 50 percent evaluation.  

In addition, the evidence fails to show that the veteran 
suffers from incapacitating episodes requiring bed rest 
prescribed by a physician and treatment by a physician.  
Thus, a higher rating under the Formula for Rating 
Intervertebral Disc Syndrome is not warranted.  However, as 
will be shown below, the Board finds it more favorable to the 
veteran to continue to evaluate his lumbar spine and 
radiculopathy based on the separate orthopedic and 
neurological symptoms, rather than the Formula for Rating 
Intervertebral Disc Syndrome.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2007).

Radiculopathy of the right leg, residual of herniated nucleus 
pulposus

Diagnostic Code 8520 provides ratings for paralysis of the 
sciatic nerve.  Diagnostic Code 8520 provides that moderate 
incomplete paralysis is rated 20 percent disabling; 
moderately severe incomplete paralysis is rated 40 percent 
disabling; and severe incomplete paralysis, with marked 
muscular atrophy, is rated 60 percent disabling.  Complete 
paralysis of the sciatic nerve, where the foot dangles and 
drops, no active movement is possible of muscles below the 
knee, and flexion of knee is weakened or (very rarely) lost, 
warrants an 80 percent rating. 

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a.  

The veteran contends that his radiculopathy of the right leg 
warrants a higher rating that the 20 percent assigned.

VA outpatient treatment records from February 2006 to March 
2006 reflect that the veteran was treated for problems in his 
right leg.  In February 2006, the veteran reported being able 
to walk for 3 blocks before needing to rest due to pain in 
his right leg.  He also reported that his right leg felt weak 
and he sometimes fell due to is right leg giving away.  Upon 
physical examination the physician noted the veteran does not 
limp, motor strength in the right leg was 4 out of 5 with 
some decrease in effort due to pain, light touch and pin 
sensation was diffusely reduced in the right leg, both 
anterior and posterior thigh, lower leg and right foot.  Deep 
tendon reflexes were +2 in the patella, +1 in the Achilles 
bilaterally and bilateral down going plantar reflexes.  In a 
March 2006 physical examination, muscle strength in the 
veteran's lower extremities was almost normal with no 
significant muscle atrophy.  In addition, a March 2006 study 
showed findings were consistent with MRI findings of 
polyradiculopathies and lumbar spine stenosis and was likely 
to be superimposed on peripheral sensory-motor polyneuropathy 
with axonal and myelin loss.  

In an April 2006 VA examination the veteran reported that 
going up steps was very difficult as it increased his pain 
and made him feel vulnerable to falling, which he had done in 
the past.  He reported his right leg was in a great deal of 
pain and was weak.  Upon physical examination, knee jerks 
were 3+ and present and ankle jerks were absent on the right 
and 1+ on the left.  No pathologic reflexes were noted.  The 
physician noted that the veteran walked with a lumbering gait 
with a wide base unsteadily.  

In a July 2007 VA outpatient report the veteran complained 
that his back pain radiated to the posterior aspect of both 
his legs.  Motor examination revealed normal bulk and tone.  
Motor strength in the right lower extremity was noted to be 
half of that of the left side.  Sensory examination in the 
right leg revealed a marked decreased response to 
temperature, pin prick, and proprioception.  

In light of the above, the Board will resolve all doubt in 
the veteran's favor and find that the veteran's radiculopathy 
of the right leg more nearly approximates a moderately severe 
level of disability.  Thus, a 30 percent evaluation is 
warranted.  The evidence fails to demonstrate severe 
incomplete paralysis or complete paralysis of the sciatic 
nerve.  There is no atrophy of the right lower extremity, and 
the level of motor impairment is not shown to be severe, with 
4 out of 5 noted on VA outpatient records, and 2 out of 4 on 
neurological examination in 2007.  Such findings are 
consistent with no more than moderately severe disability.  




ORDER

A rating in excess of 40 percent for lumbar stenosis, status 
post laminectomy, is denied.

A rating of 30 percent for radiculopathy of the right leg, 
residual of herniated nucleus pulposus, is granted, subject 
to the regulations applicable to the payment of monetary 
benefits.


REMAND

In a July 2005 rating decision, the RO denied eligibility for 
Dependents' Educational Assistance and entitlement to special 
monthly compensation based on aid and attendance/housebound.  
In March 2006, the veteran filed a timely a notice of 
disagreement with the RO's denial and he requested a personal 
hearing.  The issues denied in the July 2005 rating decision 
denied eligibility for Dependents' Educational Assistance and 
entitlement to special monthly compensation based on aid and 
attendance/housebound.  No statement of the case was provided 
to address these issues.  Where a statement of the case has 
not been provided following the timely filing of a notice of 
disagreement, a remand, not a referral, is required by the 
Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  After 
the RO has issued the statement of the case on these issues 
the claims should be returned to the Board only if the 
veteran perfects the appeal in a timely manner.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

The RO should issue a statement of the 
case pertaining to the issues of 
eligibility for Dependents' Educational 
Assistance and entitlement to special 
monthly compensation based on aid and 
attendance/housebound.  The appellant 
should be afforded the appropriate period 
of time to respond.  If the veteran 
submits a timely substantive appeal, the 
case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


